Citation Nr: 9930576	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  97-19 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from May 1970 to May 1972.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1996 rating decision of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO), which 
declined to reopen a claim of service connection for a 
psychiatric disorder.  As the Board herein determines that 
new and material evidence has been submitted to reopen the 
claim, the issue is as listed on the title page of this 
decision.  

The claim was previously before the Board in June 1999, when 
it was remanded so that the appellant could be afforded a 
hearing before a traveling Member of the Board.  A hearing 
was conducted before the undersigned in August 1999.  

Various medical records refer to symptomatology associated 
with post-traumatic stress disorder (PTSD).  In May 1997, the 
appellant essentially raised a claim of service connection 
for PTSD.  The RO has not yet adjudicated the claim, which is 
referred to the RO for adjudication.  See Godfrey v. Brown, 7 
Vet. App. 398 (1995).  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
psychiatric disorder was denied in a September 1992 rating 
decision; the appellant was notified by the RO of that 
determination in a November 17, 1992 letter from the RO; he 
did not perfect an appeal as to that issue.  

2.  Additional evidence received into the record relevant to 
the claim and subsequent to September 1992 is both new and 
material.  

3.  No competent evidence has been submitted linking the 
post-service findings of a psychiatric disorder to service.



CONCLUSIONS OF LAW

1.  The appellant has submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).  

2.  The claim for service connection for a psychiatric 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening of Service Connection Claim

In July 1992, the appellant filed an application for service 
connection of a psychiatric disorder.  He had previously 
claimed service connection, but the claim was denied by 
November 1976 rating decision and in a November 1984 Board 
decision.  On appeal of subsequent claims, the Board declined 
to reopen the claim in January 1987 and February 1991 
decisions, citing an absence of new and material evidence.  
(The RO initially denied the claim in an August 1976 rating 
decision, but the August 19, 1976 notice letter to the 
appellant did not identify a psychiatric claim as denied.  
Thus, that rating decision was not final on this issue.)  

By September 1992 rating decision, the RO declined to reopen 
the claim.  He was notified of the determination by November 
17, 1992 letter.  On the back of that letter, the RO informed 
the appellant of his right to appeal by filing a notice of 
disagreement within one year from the date of the letter.  
The claims file does not contain any document from the 
appellant within one year of the November 17, 1992 letter 
expressing disagreement with the September 1992 
determination, thereby rendering it final.  

The exception to this rule of finality is when an appellant 
submits new and material evidence with respect to a final 
claim.  In that case, the claim will be reopened and 
adjudicated on the merits.  See 38 U.S.C.A. § 5108.  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Whether new and material evidence is submitted is a 
jurisdictional test, with the Board being required to reopen 
if such evidence is submitted and prohibited from reopening 
and considering the claim if such evidence is not submitted.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
Winters v. West, 12 Vet. App. 203, 206-07 (1999).  In 
addressing whether new and material evidence has been 
submitted, the Board must review the evidence before VA at 
the time of the prior decision, identify any additional 
evidence now before VA, and determine whether that additional 
evidence is both new and material.  If so, then the claim is 
reopened for adjudication on the merits.  If not, the 
analysis must end as the Board lacks jurisdiction to review 
the merits of the claim.   See Barnett, 83 F.3d at 1383-84.  

In April 1996, the appellant filed another application for 
service connection.  In a September 1996 rating decision, the 
RO declined to reopen the claim because the appellant had not 
submitted new and material evidence.  He filed a timely 
notice of disagreement with that determination and this 
appeal ensued.  

Since the appellant filed his claim, a series of significant 
cases have radically altered the analysis employed in 
deciding whether to reopen a claim.  For years when an 
appellant sought to reopen a claim, the U.S. Court of Appeals 
for Veterans Claims (Court) required a two-step analysis.  
Manio v. Derwinski , 1 Vet. App. 140 (1991).  First, VA was 
to determine whether the evidence presented since the prior 
final disallowance of the claim was new and material when 
"the credibility of the [new] evidence" is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only then 
was VA to take the second step, reopening the claim and 
reviewing all of the evidence of record to determine the 
outcome of the claim on the merits.   See Jones v. Derwinski, 
1 Vet. App. 210, 215 (1991).  Excluded from this analysis was 
any need for the appellant to show that the claim was well 
grounded, the threshold issue in service connection claims.  
See Robinette v. Brown, 8 Vet. App. 69, 76 (1995) (holding 
that a reopened claim was implicitly well grounded).  

Recently, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), a higher judicial body that the Court, 
fundamentally altered this analytical process.  Prior to 
Hodge, the Court required, before reopening, that there be a 
"reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both old and new, would 
change the outcome."  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).  Thus, in taking the first step of the Manio 
analysis, the Court had required affirmative answers to three 
questions:  (1) Was the newly presented evidence "new" 
(that is, not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)?; (2) Was it  "probative" 
of the issues at hand?; and (3) If it was new and probative, 
then, in light of all of the evidence of record, was there a 
reasonable possibility that the outcome of the claim on the 
merits would be changed?  Evans v. Brown, 9 Vet. App. 273, 
283 (1996).  

The Federal Circuit in Hodge determined that the Court-
imposed analysis was an improper interpretation of 38 C.F.R. 
§ 3.156(a) as the Court "failed to defer to the reasonable 
definition of a statutory term adopted by a regulation" and 
because the Colvin test "may be inconsistent with the 
underlying purposes and procedures of the veterans' benefits 
award scheme."   Hodge, 155 F.3d at 1360.  The Federal 
Circuit concluded that 38 C.F.R. § 3.156(a) was a reasonable 
interpretation of the materiality requirement of 38 U.S.C.A. 
§ 5108(a), and must govern decisions on whether to reopen a 
previously, finally disallowed claim.  Essentially, Hodge 
invalidated the Colvin criteria for determining the 
materiality of newly presented evidence for purposes of 
reopening claims.  Id. at 1362.  

The result is an expansion of the two-step Manio test to a 
three-step test set forth in Elkins v. West, 12 Vet. App. 
209, 214 (1999).  VA must (1) determine whether the 
[appellant] has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108; (2) if new and material 
evidence has been presented, immediately on reopening the 
claim determine whether, based upon all the evidence of 
record in support of the claim, presuming its credibility, 
the claim as reopened (as distinguished from the original 
claim) is well grounded; and (3) if the claim is well 
grounded, proceed to evaluate the merits of the claim but 
only after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters, 12 Vet. App. at 206-
07.  

Thus, the first determination VA must make in this case is 
whether the appellant has submitted new and material 
evidence.  The Federal Circuit stressed that under 38 C.F.R. 
§ 3.156(a) new evidence that was not likely to convince VA to 
alter its previous decision could be material if it provided 
a more complete picture of the circumstances surrounding the 
origin of an injury or disability, even where it would not 
eventually convince VA to alter its rating decision.  Hodge, 
155 F.3d at 1363; Elkins, 12 Vet. App. at 214.  The Hodge 
reopening standard provides for judgment as to whether new 
evidence bears directly or substantially on the specific 
matter and is so significant that it must be considered to 
fairly decide the merits of the claim.  Fossie v. West, 12 
Vet. App. 1 (1998).  

Other guidelines relevant to reopening claims were not 
affected by the above case law.  The new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis.  Evans, 9 Vet. 
App. at 285.  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but only as to each element that was a specified basis for 
the last disallowance.  Id. at 284.  Prior evidence of record 
is important in determining whether evidence is new for 
purposes of deciding whether to reopen a claim.   

In light of this history, the Board cannot address the 
service connection claim without first determining whether 
the appellant has submitted new and material evidence.  The 
evidence of record at the time of the September 1992 rating 
decision included active service medical records (showing no 
indication of psychiatric complaint or diagnosis), and post-
service VA and private psychiatric clinical records 
indicating that the appellant first sought treatment for a 
psychiatric disorder in October 1973 and was first diagnosed 
with schizophrenia in 1976.  

The evidence submitted after September 1992 included VA and 
private clinical and hospital records from the 1980s and 
1990s, and an October 1993 VA psychiatric examination report, 
essentially providing cumulative information as that already 
before the Board.  These records do, however, document the 
appellant's belief that psychiatric symptomatology first 
arose in service.  The record also contains a transcript of 
his testimony at a RO hearing in July 1998 and in August 
1999.  This testimony provides a more complete picture of the 
circumstances of the claimed disorder and informs the record 
in a probative manner, especially as he testified that he 
consulted with a family physician within 11/2 months of his 
separation from service.  Since this newly presented evidence 
is probative of an element forming the basis of the prior 
denial, a lack of evidence concerning a nexus between a 
psychiatric diagnosis and service or the one-year presumptive 
period, it is material.  It is irrelevant whether this new 
evidence may have an impact on the outcome of the claim.  
Thus, the claim of service connection for a psychiatric 
disorder must be reopened.  

II.  Whether the Service Connection Claim is Well Grounded

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Because the appellant served continuously for 90 days or more 
during a period of war, psychosis manifested to a degree of 
10 percent within one year from the date of termination of 
such service shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  An allegation of a disorder that is service 
connected is not sufficient; the appellant must submit 
evidence in support of a claim that would justify a belief by 
a fair and impartial individual that the claim is plausible.  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity depends 
on the issue presented by the claim.  Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Id.  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  A well-grounded claim 
generally requires competent medical evidence of a current 
disorder, lay or medical evidence, presumed credible, of an 
in-service disease or injury, and competent medical evidence 
linking the two.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

As to the first element of a well-grounded claim, the record 
contains numerous medical records with a diagnosis of a 
psychiatric disorder.  Most recently, an October 1993 VA 
examination report included diagnoses of schizophrenia and 
anxiety disorder and an April 1996 VA hospital report 
included diagnoses of schizoaffective disorder.  Other VA and 
private clinical, hospital, and examination reports prepared 
during the 1980s and 1990s included diagnoses of 
schizophrenia and anxiety disorder.  This evidence clearly 
satisfies the initial element of a well-grounded claim.  

As to the second element, requiring lay or medical evidence 
of a disease or injury in service, the service medical 
records are silent as to any psychiatric complaints or 
findings during service.  The April 1972 separation 
examination report showed a normal psychiatric clinical 
evaluation.  However, the appellant maintains he had 
psychiatric symptomatology as early as 1972, the last year 
that he was in service.  He testified along these lines in 
July 1998 and August 1999 hearings.  The truthfulness of this 
evidence must be presumed when determining whether a claim is 
well grounded.  Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993).  This 
second element does not depend entirely on medical evidence 
of an in-service injury or disease; it may be satisfy by 
presumptively true lay testimony.  The Board herein 
determines that the appellant has submitted evidence 
satisfying the second element of a well-grounded claim.  

The third element of a well-grounded claim requires competent 
medical evidence linking the current psychiatric disorder and 
the appellant's service or, in this case, manifestations of a 
psychosis to a compensable degree within the one-year period 
immediately after his service separation.  The evidence of 
record pertinent to this aspect of the claim is as follows:

? Service medical records, prepared in January and 
March 1975 when the appellant was associated with the 
reserves, showed no psychiatric complaints and a 
normal psychiatric clinical evaluation.  

? A January 1976 VA hospital record and VA clinical 
records from January to June 1976 showed diagnoses of 
inadequate personality and schizophrenia.  

? In August 1983, Dr. Brooks stated that he first 
consulted with the appellant in 1976 in conjunction 
physical injuries he sustained in a motor vehicle 
accident.  Dr. Brooks continued that he next 
consulted with the appellant in June 1982; he 
described the use of psychiatric medication.  He 
referred to a diagnosis of "Paranoid Schizophrenia 
service connected".  He also indicated that he saw 
the appellant on at least three other occasions 
concerning psychiatric treatment.  Also included in 
the record were Dr. Brooks' April 1982 to June 1983 
clinical records.  

? In a January 1984 statement, Dr. Brashear, indicated 
that he first saw the appellant in October 1973.  He 
was seen in March 1974, with a diagnosis of schizoid 
personality and depression.  He did not continue 
treatment and Dr. Brashear stated the depression 
related to marital difficulties.  

? The appellant testified at a May 1984 hearing that he 
believed the disorder started in service and that he 
was first treated for the disorder by Dr. Brashear 
four to five months after separation from service.  

? December 1984 to May 1985 VA hospital and clinical 
records included diagnoses of paranoid schizophrenia 
and possible personality disorder, as well as history 
of psychiatric treatment since about 1975.  

? In July 1985, Dr. Brashear stated that he first saw 
the appellant in October 1973 for schizoid 
personality for only a short period of time, and not 
thereafter until December 1983.  

? In August 1985, Dr. Heurta stated that the appellant 
related his difficulties back to 1972 when he 
separated from service.  The diagnosis was paranoid 
schizophrenia.  Clinical records attached to this 
statement, and containing a signature apparently 
matching Dr. Heurta's, included a November 1972 
clinical note indicating that the appellant had 
headaches.  

? The appellant testified at a May 1986 hearing that he 
was treated for headaches in service, received 
psychiatric treatment in 1972 after separating from 
service, and was diagnosed with paranoid 
schizophrenia in the latter part of 1975.  His sister 
testified that she noticed he was nervous when he 
returned from service and that he first saw Dr. 
Brashear in 1972.  He also testified that he saw a 
Dr. Allen in 1972, who referred him to Dr. Brashear; 
the hearing officer informed him that Dr. Allen's 
records were relevant to his claim.  

? Various lay statements prepared in July 1986 by 
persons, claiming to know the appellant, indicated 
that he was significantly nervous in the months and 
years after he separated from service.  

? In September 1987, Dr. Khatri stated that the 
appellant had a history of schizophrenia since 1972 
and admission to a VA hospital in 1974. 

? The appellant testified at a March 1990 hearing that 
he had breakdowns in service but was not treated in 
service for any psychiatric symptomatology.  He 
stated that his first psychiatric treatment was in 
October 1973 by Dr. Brashear.  

? Dr. Brashear stated in May 1990 that it was 
"difficult to say" when the psychiatric illness 
began.  He noted that the first treatment for 
psychiatric complaints was in October 1973, although 
the appellant dated the onset of the disorder to a 
short time before he separated from service.  

? Private clinical records from July 1990 to July 1992 
included diagnoses of schizophrenia and comments by 
the examiner that the appellant's history included 
diagnosis of the condition in 1972.  

? VA treatment records and a psychosocial assessment 
report in April 1992 indicated diagnoses of 
schizophrenia.  It was also noted that the appellant 
felt his current problems were related to service.  

? Various other VA clinical records from April 1992 to 
February 1998 showed diagnoses of schizophrenia and 
the use of psychiatric medications.  

? VA examination in October 1993 showed diagnoses of 
schizophrenia and anxiety disorder.  The report 
described various psychiatric symptomatology that the 
appellant stated was related to his service.  

? The appellant testified at a July 1998 hearing that 
his psychiatric difficulties stemmed from head trauma 
caused during an in-service hazing incident aboard 
ship.  He claimed he was beaten about the head in a 
racial incident.  He stated that, after the incident, 
he started having headaches and blurry vision, that 
he never went to sick bay due to fear, and that he 
was unable to talk to anyone aboard ship about the 
incident.  He reported that after separation from 
service he saw Dr. Brashear, but that he saw him 
earlier than October 1973.  

? At an August 1999 hearing, the appellant stated that 
he saw Dr. Allen about 11/2 months after he separated 
from service.  He indicated that Dr. Allen referred 
him to Dr. Brashear, who diagnosed schizophrenia.  

As noted above, the appellant is entitled to a statutory 
presumption that psychosis manifest to a degree of 10 percent 
within one year from the date of termination of service was 
incurred in service.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.307, 3.309.  Dr. Brashear reported in 
January 1984, July 1985, and May 1990 statements that he 
first saw the appellant in October 1973 with a diagnosis of 
schizophrenia.  A key consideration in this case is whether 
any competent medical evidence links the findings of the 
current psychiatric disorder (first identified as of October 
1973) to service, or whether it is shown manifest to a 
compensable degree within the one-year period ending May 6, 
1973.  The appellant maintains that his first psychiatric 
symptomatology occurred during service, and that his first 
psychiatric treatment was at the latest 11/2 months after his 
service separation.  The Board must evaluate the evidence 
summarized above to determine its probativeness as to this 
aspect of the claim.  

A significant portion of the evidence contains findings of a 
psychiatric disorder after October 1973, without reference to 
the etiology of the disorder.  For example, January 1976 
VA clinical records simply reveal a diagnosis of 
schizophrenia.  Dr. Brooks stated in August 1983 that he 
first consulted with the appellant concerning his psychiatric 
complaints in June 1982.  The appellant was hospitalized from 
December 1984 to May 1985 with diagnoses of schizophrenia and 
possible personality disorder, with a history of psychiatric 
treatment since about 1975.  Dr. Heurta wrote in August 1985 
of the presence of schizophrenia.  Private clinical records 
from 1990 to 1992, VA clinical records from April 1992 to 
February 1998, and a VA examination in October 1993 include a 
diagnosis of schizophrenia.  Because this evidence, limited 
to diagnoses found, does not shed light on the relationship 
of the current psychiatric findings to service, it cannot 
serve as competent medical evidence to provide a nexus or 
link to service.  

The evidence includes several medical documents discussing 
the appellant's version of his own history of the disorder 
and his contention that the current findings of schizophrenia 
are related to service.  Dr. Heurta's August 1985 statement 
indicated that the appellant stated his difficulties began in 
1972; a November 1972 clinical record entry appears to 
indicate that the appellant had headaches, a symptom he 
reported in his hearing testimony.  Dr. Khatri's September 
1987 statement and July 1990 to July 1992 private clinical 
records reported, apparently based on the appellant's own 
history provided to those examiners, that the appellant was 
initially diagnosed with schizophrenia in 1972.  This 
evidence represents information simply recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, and cannot constitute competent medical 
evidence.  Such evidence cannot enjoy the presumption of 
truthfulness.  LeShore v. Brown, 8 Vet. App. 406, 410 (1995).  
Thus, to the extent that these documents based a finding on a 
recitation by the appellant of his own medical history, the 
information is not probative evidence as to the etiology of 
the disorder.  As the evidence is not probative, it cannot 
form the basis of competent medical evidence.

Other medical records recorded the appellant's beliefs as to 
the etiology of the disorder.  Dr. Brashear's May 1990 
statement indicated that the appellant dated the onset of the 
disorder to a short time before he separated from service.  
VA treatment records in April 1992 contain a notation that 
the appellant believed his current problems were related to 
service.  The October 1993 VA examination report described 
various symptoms that the appellant stated were related to 
service.  This evidence also represents information simply 
recorded by a medical examiner, unenhanced by any additional 
medical comment; thus, it does not constitute competent 
medical evidence, enjoy the presumption of truthfulness, or 
serve as probative evidence as to the etiology of the 
disorder.  LeShore, 8 Vet. App. at 410.  

The record also includes several lay statements prepared in 
July 1986 describing the appellant's actions on his return 
from active service, as well as his sister's testimony 
recorded in the May 1986 hearing transcript.  Generally, 
statements prepared by lay persons, who are ostensibly 
untrained in medicine, cannot constitute competent medical 
evidence to render a claim well grounded.  A lay person may 
certainly provide an eyewitness account of an appellant's 
visible symptoms.  Layno v. Brown, 5 Vet. App. 465, 469 
(1994).  However, the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge.  For the most 
part, a witness qualified as an expert by knowledge, skill, 
experience, training, or education may provide medical 
testimony.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The record does not show that these lay persons have 
the requisite medical expertise to render a medical opinion; 
thus, their statements cannot serve as probative evidence to 
link the current disorder to service.  

The only remaining evidence put forth to demonstrate the 
onset of a psychiatric disorder before October 1973 is the 
appellant's own contentions.  He asserted at a May 1984 
hearing that Dr. Brashear treated him 4-5 months after 
separating from service and at a July 1998 hearing that he 
saw Dr. Brashear earlier than October 1973.  He testified in 
May 1986 that he received psychiatric treatment in 1972.  He 
described, in May 1990 testimony, breakdowns in service.  At 
a June 1998 hearing, he related his psychiatric difficulties 
to a physical altercation that is undocumented in his service 
records.  He stated, in August 1999 hearing testimony, that 
he saw Dr. Allen 11/2 months after separating from service.  

The appellant can certainly testify as to his own 
experiences, such as the presence of headaches and/or 
psychiatric symptomatology in service or his recollection of 
treatment.  Layno, 5 Vet. App. at 469.  The record does not, 
however, indicate that he possesses medical expertise to 
render a medical opinion concerning the nexus between the 
post-service findings of schizophrenia, traced to October 
1973 at the earliest, and service or the expiration of the 
one-year presumptive period in May 1973.  See Espiritu, 2 
Vet. App. at 494-95.  Thus, his contentions alone are not 
competent medical evidence and are insufficient to well 
ground the claim.  

In short, the evidence summarized above does not contain 
competent medical evidence linking the current psychiatric 
disorder to service.  Therefore, the evidence does not 
satisfy the third and final element of a well-grounded claim.  
As the claim is not well grounded, VA is under no duty to 
assist in further development of the claim.  38 U.S.C.A. 
§ 5107(a); Morton v. West, 12 Vet. App. 477 (1999).  

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
the application.  This obligation depends upon the particular 
facts of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claims.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the October 1976 statement of the case and in the 
September 1997, April 1998, and September 1998 supplemental 
statements of the case in which the appellant was informed 
that the reason for the denial of the claim was the lack of 
evidence demonstrating a link between the current findings of 
schizophrenia and his period of service or the one-year 
period after separation from service.  In addition, the 
hearing officer in May 1986 informed the appellant of the 
importance of information from Dr. Allen, who the appellant 
stated he had seen within one year of separating from 
service.  Furthermore, by this decision, the Board is 
informing the appellant of the evidence which is lacking and 
that is necessary to make the claim well grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.  


ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder, the claim is reopened.  

The claim of service connection for a psychiatric disorder is 
not well grounded.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

